Citation Nr: 1014647	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  05-18 590	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The Veteran had active military service from July 1974 to 
July 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2003 and September 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, and Muskogee, Oklahoma, 
respectively.

By way of a May 2009 order, the United States Court of 
Appeals for Veterans Claims (Court) vacated in part, and 
remanded the portion of an April 2007 Board decision that had 
denied the Veteran's claim for service connection for 
degenerative disc disease.  The Court's order followed a 
joint motion for remand.

The Veteran's claim was remanded by the Board of Veterans 
Appeals (Board) in September 2009 for additional development.  
Pursuant to the remand, a VA examination was conducted in 
October 2009, and an opinion was obtained.  During the course 
of the examination, the Veteran reported that he had 
undergone a computerized tomography (CT) scan of the lumbar 
spine in 1987, and was told at that time that he had a 
herniated nucleus pulposus.  He also noted that in 1992 or 
1993, a physician had recommended surgery for his back; 
however, the Veteran reported that he had declined.  At the 
2009 VA examination, the Veteran also noted that in 
approximately 1984 he was seeing a Dr. Young for acupuncture, 
cortisone injections, and prescriptions for Tylenol 3 for his 
low back pain.  The examiner noted that these records were 
not in the claims file.

In this case, the Board finds that a remand is necessary to 
make a reasonable effort to obtain the medical records 
identified by the Veteran at the October 2009 VA spine 
examination.  The RO should obtain Authorization and Consent 
to Release Information forms (VA Form 21-4142) from the 
Veteran, which identify the care provider and facility where 
he received treatment for his low back disability in 1987 
(when he received a CT scan and was diagnosed with a 
herniated nucleus pulposus); and the Veteran should also fill 
out a VA Form 21-4142 pertaining to Dr. Young, whom the 
Veteran saw in about 1984 for treatment.

Accordingly, the case is REMANDED for the following action:

1. Obtain Authorization and Consent to 
Release Information forms (VA Form 21-
4142) from the Veteran regarding all back 
treatment, including treatment he 
received in 1987 and 1992 to 1994, as 
well treatment by a Dr. Young in about 
1984.

2.  Obtain all medical records identified 
by the Veteran.

3.  The AOJ should thereafter consider 
the issue in light of all information or 
evidence received.  If additional 
information is received showing treatment 
or evaluation of a back disability prior 
to 2001, the entire record should be 
forwarded to the physician who conducted 
the October 2009 examination and she 
should be asked to amend her opinion to 
reflect her review of the newly received 
information and to indicate whether her 
opinion is changed regarding a 
relationship between disc disease and the 
Veteran's period of military service.  
(If the examiner is not available, 
another physician should be asked to 
provide the opinion.)  Any other 
development deemed necessary should be 
undertaken prior to returning the case to 
the Board.  

4.  If the benefit sought is not granted, 
the Veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

